276 S.W.3d 861 (2009)
Ebony WATSON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69654.
Missouri Court of Appeals, Western District.
January 13, 2009.
Ebony R. Watson, Kansas City, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
*862 Before THOMAS H. NEWTON, C.J., JAMES M. SMART, Jr., and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Ebony Watson appeals the decision of the Labor and Industrial Relations Commission finding that she was discharged for misconduct. She claims that she was not discharged for violating policy but for failing to sign a form.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).